OPINION — AG -(1) HOUSE BILL N. 1559, EFFECTIVELY REMOVED CAR ALBERT COMMUNITY MENTAL HEALTH CENTER, MCALESTER, OKLAHOMA, AND THE JIM TALIAFERRO COMMUNITY MENTAL HEALTH CENTER, LAWTON, OKLAHOMA FROM THE PROVISIONS OF THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION, 74 Ohio St. 1971 801 [74-801], ET SEQ. EXECUTIVE ORDER NO. 22 AND NO. 23, DATED JULY 3, 1978, EFFECTIVELY PLACE THESE INSTITUTIONS WITH THE EXEMPTION INCLUDED THEREIN, UNDER THE PROVISIONS OF THE ABOVE SAID ACT. CITE: 74 Ohio St. 1971 802 [74-802], OPINION NO. 75-147 (JOHNNY AKINS)